IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-64,916-01


ANTHONY CRENSHAW, Relator

v.

TARRANT COUNTY DISTRICT CLERK





ON APPLICATION FOR A WRIT OF MANDAMUS
                 CAUSE NO. 0854448D IN THE 372nd JUDICIAL DISTRICT COURT
TARRANT COUNTY



 Per curiam.

O R D E R


	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed an application for a writ of habeas corpus
in the 372nd Judicial District Court of Tarrant County, that more than 35 days have elapsed, and that
the application has not yet been forwarded to this Court. 
	 In these circumstances, additional facts are needed.  The respondent, the District Clerk of
Tarrant County, is ordered to file a response with this Court by submitting the record on such habeas
corpus application or by setting out the reasons that no findings have been made since the order
designating issues was entered.  This application for leave to file a writ of mandamus will be held
in abeyance until the respondent has submitted the appropriate response.  Such response shall be
submitted within 30 days of the date of this order.

Filed: June 14, 2006
Do not publish